 

___________________ ____________________ Name of Subscriber Agreement No.

 

CONFIDENTIAL SUBSCRIPTION AGREEMENT

 

SKINNY NUTRITIONAL CORP.

 

Private Sale of up to $2,500,000 of Units of Securities

 

Each Unit Consisting of One (1) Convertible Senior Subordinated Secured Note

in the Principal Amount of $25,000

and

One (1) Series A Common Stock Purchase Warrant

 

--------------------------------------------------------------------------------

 

THIS SUBSCRIPTION AGREEMENT CONTAINS MATERIAL NONPUBLIC INFORMATION CONCERNING
SKINNY NUTRITIONAL CORP. AND IS PREPARED SOLELY FOR THE USE OF THE OFFEREE NAMED
ABOVE. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH
THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OFFERED HEREBY MAY SUBJECT
THE USER TO CRIMINAL AND CIVIL LIABILITY.

 

THE SECURITIES OFFERED HEREBY ARE HIGHLY SPECULATIVE AND INVOLVE A HIGH DEGREE
OF RISK AND IMMEDIATE DILUTION AND MAY BE PURCHASED ONLY BY PERSONS WHO QUALIFY
AS “ACCREDITED INVESTORS” UNDER RULE 501 (a) OF REGULATION D UNDER THE
SECURITIES ACT.

 

THIS DOCUMENT HAS NOT BEEN FILED WITH OR REVIEWED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER COMMISSION OR REGULATORY
AUTHORITY, AND HAS NOT BEEN FILED WITH OR REVIEWED BY THE ATTORNEY GENERAL OF
ANY STATES NOR HAS ANY SUCH COMMISSION, AUTHORITY OR ATTORNEY GENERAL DETERMINED
WHETHER IT IS ACCURATE OR COMPLETE OR PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

SKINNY NUTRITIONAL CORP.

3 Bala Plaza East, Suite 101

Bala Cynwyd, Pennsylvania 19004

Tel. (610) 784-2000

 

November 4, 2011

 

 

 

 

CONFIDENTIAL SUBSCRIPTION AGREEMENT

 

INSTRUCTIONS:

 

Items to be delivered by all Investors:

 

a.One (1) completed and executed Subscription Agreement, including the Investor
Questionnaire.

 

b.One completed and executed Security Agreement

 

c.            Payment in the amount of subscription, by wire transfer of funds
or check. All checks should be made payable to “Becker & Poliakoff, LLP escrow
account for Skinny Nutritional Corp.” in the total amount of the Securities
subscribed for.

 

d.Wired funds should be directed as follows:

 

BECKER & POLIAKOFF, LLP

ATTORNEY ESCROW ACCOUNT FOR

 

SKINNY NUTRITIONAL CORP.

 

THE SUBSCRIBER IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES IMPOSED BY THE
SUBSCRIBER’S BANK.

 

ALL DOCUMENTS SHOULD BE RETURNED TO:

 

Skinny Nutritional Corp.

3 Bala Plaza East, Suite 101

Bala Cynwyd, Pennsylvania 19004

Tel. (610) 784-2000

 

In the event you decide not to participate in this offering please return this
Confidential Subscription Agreement to the address set forth above.

 

THE FOLLOWING EXHIBITS AND SCHEDULES ARE ANNEXED TO

AND FORM PART OF THIS SUBSCRIPTION AGREEMENT:

 

DISCLOSURE SCHEDULE

EXHIBIT A:     INVESTOR QUESTIONNAIRE

EXHIBIT B:     FORM OF CONVERTIBLE SENIOR SUBORDINATED SECURED NOTE

EXHIBIT C:     FORM OF SERIES A COMMON STOCK PURCHASE WARRANT

EXHIBIT D:     FORM OF SECURITY AGREEMENT

 

2

 

 

SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber” or the “Purchaser”) hereby subscribes to
purchase from Skinny Nutritional Corp., a Nevada corporation (the “Company”),
units of the Company’s securities (the “Units”), on the terms as described
herein. The Company is offering hereby (the “Offering”) up to a total aggregate
principal amount of $2,500,000 of Units on a “best efforts” basis. Each Unit
offered hereby consists of one (1) Convertible Senior Subordinated Secured Note
in the principal amount of $25,000 (the “Convertible Note”) and one (1) Series A
Common Stock Purchase Warrant (the “Series A Warrant”).

 

Article I

SALE OF UNITS

 

1.1         Sale of Units; Offering Period

 

(a)          Subject to the terms and conditions hereof and on the basis of the
representations and warranties hereinafter set forth, the Company hereby agrees
to issue and sell to the Subscriber and the Subscriber agrees to purchase from
the Company, upon Closing, the Units as described herein for the purchase price
as set forth on the signature page of this Subscription Agreement executed by
the Subscriber. Each Unit offered hereby consists of one (1) Convertible Note in
the principal amount of $25,000 and one (1) Series A Warrant. The Convertible
Notes are convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) or the “Conversion Securities”, as defined
below. The number of Units purchased hereunder by a Subscriber shall be as
specified on the signature page of this Subscription Agreement executed by the
Subscriber. The Company may reject any subscription in whole or in part. The
Company is selling the Units in this Offering at a purchase price of $25,000 per
Unit (the “Purchase Price”). The Company is offering the Units on a “best
efforts” basis as the total Offering amount. This Offering is only being made to
“accredited investors” (as defined in Rule 501 under the Securities Act of 1933,
as amended (the “Securities Act”)) in reliance upon an exemption from
registration under Section 4(2) of the Securities Act and/or Regulation D
promulgated thereunder, and on similar exemptions under applicable state laws.
The Units may be purchased, in part or their entirety, by officers and directors
of the Company or representatives of the Selling Agent (as defined below).

 

(b)          The Units are being offered during the offering period commencing
on the date set forth on the cover page of this Subscription Agreement and
terminating on the earlier of (a) 5:00 p.m. (New York time) on March 1, 2012 or
(b) the date on which all the Units authorized for sale have been sold (the
“Offering Period”). The Company reserves the right to terminate or close the
offering at any time.

 

(c)          The Convertible Notes are convertible into either (i) shares of the
Company’s Common Stock (the “Conversion Shares”) at the initial conversion rate
of $0.03 or (ii) the securities (the “Conversion Securities”) sold by the
Company in the next financing conducted by the Company at a conversion rate
equal to a 20% discount to the price at which the securities in the Next
Financing (as defined below) are sold. The conversion rate is subject to
adjustment as described in the Convertible Notes, including in the event that
the Company issued additional shares of Common Stock or other equity securities
at a purchase price below the initial conversion rate. The principal amount of
the Convertible Notes shall bear interest at the rate of 10% per annum and shall
have an initial maturity date of twelve (12) months. The Company shall have the
right to extend the maturity date for an additional twelve (12) month period
provided it issues the Subscribers additional Series A Warrants. The Convertible
Notes are secured obligations of the Company and will be secured by a lien on
the Company’s assets, which lien will be subordinated to the Senior Indebtedness
of the Company, as defined in the Convertible Note and in the Security Agreement
annexed hereto (the “Security Agreement”). The Series A Warrants shall permit
the holders to purchase shares of the Company’s Common Stock (the “Warrant
Shares”) at an initial per share exercise price of $0.05 for a period of five
years. The exercise price shall be subject to adjustment in the event that the
Company issues additional common stock purchase warrants in the next financing
(as contemplated in the definition of such term, as set forth below) and such
warrants have an exercise price less than the exercise price of the Series A
Warrants. Each Subscriber shall be issued a Series A Warrant to purchase such
number of Warrant Shares as is equal to 100% of the number of Conversion Shares
which may be issued upon conversion of the Convertible Note purchased by such
Subscriber, at the initial conversion rate of such Convertible Note. A summary
of the material terms and conditions of the Convertible Notes and Series A
Warrants is set forth below under the caption “Summary of Offering”.

 

3

 

 

1.2           High Risk Investment. This investment is speculative and should
only be made by investors who can afford the risk of loss of their entire
investment. The proceeds from the sale of the Units will be used to fund short
term capital needs to enable the Company to maintain operations until additional
funding is received. The Company may sell additional securities after the
completion of this transaction to further fund its operations. Unless the
Company is successful in completing these additional funding transactions, or is
able to generate sufficient revenue from operations, the Company may be forced
to significantly curtail its operations and the Subscribers will lose their
entire investment.

 

1.3           Selling Agents; Certain Expenses. The Company has engaged Bryant
Park Capital, Inc. as its exclusive selling agent (the “Selling Agent”), for the
sale of the Units and will pay commissions and other compensation to the Selling
Agent based on the subscriptions procured by it in this Offering. We will pay
commissions to the Selling Agent of 8.0% of the gross proceeds from the sale of
the Securities in this Offering to subscribers procured by them and reimburse
them for their reasonable expenses. We will also issue to the Selling Agent
warrants (the “Agent Warrants”) to purchase such number of shares of Common
Stock of the Company as equals 10.0% of the number of shares of Common Stock
which may be issued upon the conversion of the Convertible Notes sold in the
Offering to Subscribers procured by the Selling Agents. The Agent Warrants will
be exercisable for a period of five years at an exercise price of $0.05 per
share, and will substantially similar in all material respects to the Series A
Warrants. The Company will also indemnify the Selling Agent against certain
liabilities, including liabilities under the Securities Act of 1933, and
liabilities arising from breaches of representations and warranties contained in
the agreement, or to contribute to payments that it may be required to make in
respect of such liabilities.

 

Summary of Offering

 

Securities Offered: The Company is offering a total of $2,500,000 of its Units
on a “best efforts” basis as to the entire Offering. Each Unit consists of one
(1) Convertible Note in the principal amount of $25,000 and one (1) Series A
Warrant. As used herein the Units, Convertible Notes, Series A Warrants,
Conversion Shares, Conversion Securities and Warrant Shares may collectively be
referred to as the “Securities”.     Unit Purchase Price: The Company is selling
the Units in this Offering at a Purchase Price of $25,000 per Unit. The Company
may accept subscriptions for partial Units in its sole discretion.     Offering
Period: The Securities are being offered during the Offering Period commencing
on the date set forth on the cover page of this Subscription Agreement and
terminating on the earlier of (a) 5:00 p.m. (New York time) on March 1, 2012 or
(b) the date on which all the Units authorized for sale have been sold. The
Company reserves the right to terminate or close the offering at any time.    
Summary of Convertible Notes:     Principal Amount: Up to an aggregate principal
amount of $2,500,000.     Interest: The Convertible Notes shall accrue simple
interest at the rate of 10% per annum, payable semi-annually and at maturity at
the Company’s option in either: (i) cash or (ii) shares of Common Stock.

 

4

 

 

Maturity: The Convertible Notes shall have an initial maturity date of 12 months
from the date of issuance. The Company shall have the option to extend the
maturity date for an additional 12 months, provided it issues to the Subscribers
such number of additional Series A Warrants as is equal to the number of Series
A Warrants issued to the Subscribers upon the initial issuance of the
Convertible Notes.      Redemption: The Convertible Notes may be redeemed in
whole or in part at any time at the option of the Company at the following
prices: (i) during the first six months at 105% of par plus accrued and unpaid
interest and (ii) thereafter at par plus accrued and unpaid interest.    
Conversion Price: At the holder’s option the Convertible Notes will be
convertible into (i) shares of Common Stock at an initial conversion rate of
$0.03 per share or (ii) the securities issued by the Company in the Next
Financing (defined below) at a 20% discount to the purchase price of the
securities sold in the Next Financing. If the holder chooses not to convert at
the time of the Next Financing then there will be no further conversion option. 
    Next Financing The “Next Financing” shall mean the closing of a sale of
equity or convertible debt securities by the Company, or series of closings, as
part of the same transaction, of equity or convertible debt securities within a
period of six months, in the gross amount of at least $3,000,000.    
Anti-dilution protection: The conversion rate of the Convertible Notes will be
adjusted on a “weighted-average” basis in the event that the Company issues
additional shares of Common Stock or common stock equivalents (other than for
stock option grants and other customary exclusions) at a purchase price less
than the initial conversion rate of the Convertible Notes. In addition, the
Convertible Notes will be adjusted proportionally in the event of stock splits,
stock dividends, combinations, recapitalizations, and similar events.    
Mandatory Conversion: In the event that the gross proceeds realized by the
Company in the Next Financing are at least $5,000,000, then each holder of a
Convertible Note shall be required to convert such Convertible Note into the
Conversion Securities issued in the Next Financing.     Security Interest: The
outstanding principal and interest outstanding under the Convertible Notes, and
all other amounts due thereunder, shall be secured by a subordinated lien on the
assets of the Company as set forth in the Security Agreement. Such subordinated
lien shall be junior to (i) the existing first lien of United Capital Funding
Corp. and (ii) such future senior indebtedness that the Company may incur in an
amount not to exceed $5,000,000.     Summary of Series A Warrants     Number of
Series A Warrants: The Company will issue to the Subscribers Series A Warrants
to purchase such number of Warrant Shares as is equal to 100% of the number of
Conversion Shares which may be issued upon conversion of the Convertible Note
purchased by such Subscriber, at the initial conversion rate of such Convertible
Note.  The Company will issue to the Subscribers such number of additional
Series A Warrants as is equal to the number of Series A Warrants issued at the
Closings in the event it exercises the option to extend the maturity date of the
Convertible Notes. 

 

5

 

 

Exercise Price and Term The initial exercise price of the Series A Warrants
shall be $0.05 per share of Common Stock and the Series A Warrants shall be
exercisable for a period of five years. The Series A Warrants shall include a
cashless exercise provision which will be applicable in the event that the
resale of the Warrant Shares are not covered by a registration statement. The
exercise price of the Series A Warrants shall be subject to adjustment in the
event that the Company issues additional common stock purchase warrants in the
Next Financing (the “Next Financing Warrants”) and such Next Financing Warrants
have an exercise price less than the exercise price of the Series A Warrants. In
such an event the exercise price of the Series A Warrants would be reduced to
equal the exercise price of the Next Financing Warrants.     Registration
Rights: Subscribers shall be entitled to the piggyback registration rights
applicable to the Common Shares, as described in Section 5.1 of this
Agreement.              Use of Proceeds: The proceeds will be used to fund
working capital and for general corporate purposes.     Escrow; No Offering
Minimum: The Company has established a non-interest bearing escrow account for
the deposit of funds in this Offering. However, each Subscriber acknowledges and
agrees that there is no minimum Offering amount necessary to conduct a closing
for the funds to be released to the Company. Accordingly, funds may be released
to the Company and closings held, from time to time, as determined by the
Company at any time during the Offering Period.   Subscription Procedure: In
order to subscribe for the Units, each prospective subscriber must complete,
execute and deliver to the Company a signature page evidencing such prospective
subscriber’s execution of this Subscription Agreement along with a completed
confidential Purchaser Questionnaire and a copy of the Security Agreement.    
Restrictions on Transferability: There is no public market for the Convertible
Notes or Series A Warrants, and it is not anticipated that a market will develop
after this Offering. Further, the Conversion Shares and Warrant Shares have not
been registered under the Securities Act or under the securities laws of the
United States or of any state or other jurisdiction. As a result, Convertible
Notes, Series A Warrants, Conversion Shares and Warrants Shares (collectively,
the “Securities”) are restricted securities under the Securities Act and they
may not be transferred without registration under the Securities Act, or, if
applicable, the securities laws of any state or other jurisdiction, unless in
the opinion of counsel to the Company, such registration is not then required
because of the availability of an exemption from registration.     Investment:
An investment in the Company is highly speculative, and each investor bears the
risk of losing his, her or its entire investment. All Purchasers must complete
and execute a Subscription Agreement, the Security Agreement, and a confidential
Purchaser Questionnaire. Purchasers must set forth representations in such
documents that he, she or it is purchasing the Units for investment purposes
only and without a view toward distribution. The Units are suitable investments
only for sophisticated investors for whom an investment in the Units does not
constitute a complete investment program and who fully understand, are willing
to assume, and who have the financial resources necessary to withstand, the
risks involved in investing in the Units and who can bear the potential loss of
their entire investment. The Units are being offered and sold only to persons
who qualify as “accredited investors,” as defined under Regulation D of the
Securities Act.

 

6

 

 

Risk Factors: An investment in the Units involves a high degree of risk. 
Purchasers of the Units should carefully review the factors under the heading
“Risk Factors” herein and in the Company’s reports filed under the Securities
Exchange Act of 1934, as amended.

 

1.4           Escrow and No Minimum Offering Amount; Multiple Closings.

 

Each Subscriber acknowledges and agrees that all subscription amounts will be
deposited in a non-interest bearing account established on behalf of the
Company, but that there is no minimum Offering amount necessary to conduct a
closing for the funds to be released to the Company. Accordingly, funds may be
released to the Company and closings held, from time to time, as determined by
the Company at any time during the Offering Period. During the Offering Period,
subscription funds will be placed into the escrow account and closings will be
held from time to time up to the sale of the maximum amount of Units described
in this Subscription Agreement or the expiration of the Offering Period. In the
event a subscription is not accepted in whole or in part by the Company, the
full or ratable amount, as the case may be, of any subscription payment received
will be promptly refunded to the Subscriber without deduction therefrom and
without interest thereon. In the event a subscription is accepted by the
Company, in whole or in part, and subject to the conditions set forth in this
Subscription Agreement, a closing may be held from time to time by the Company
and the Company shall issue and deliver to you, the Convertible Note and Series
A Warrant, dated the date of closing on such funds, and a fully executed copy of
this Subscription Agreement and the Security Agreement.

 

At each closing of the transactions contemplated herein (the “Closing”), the
Subscribers shall purchase, severally and not jointly, and the Company shall
issue and sell, to the Subscribers the amount of Units as indicated on the
signature page of each Subscriber’s subscription agreement, up to the total
Offering amount. The Units may be purchased, in part or their entirety, by
officers and directors of the Company or representatives of the Selling Agent.
Each Closing shall occur on the date determined by the Company at such times
and/or locations as the Company may set. A final Closing shall be held either on
the date of which this Offering is fully subscribed or the last date during the
Offering Period on which the Company accepts a subscription, whichever is
latest. This Offering shall terminate on the earlier of (a) 5:00 p.m. (New York
time) on March 1, 2012 or (b) the date on which all the Units authorized for
sale have been sold, unless sooner terminated by the Company, in its sole
discretion. Each Closing of the transactions contemplated hereunder shall be
deemed to occur at the offices of Becker & Poliakoff, LLP, 45 Broadway, 8th
Floor, New York, New York 10006, or at such other place as shall be mutually
agreeable to the parties, at 11:00 a.m., New York time, on such date or dates as
may be mutually agreeable to the parties.

 

1.5           Closing Matters. At each Closing the following actions shall be
taken:

 

(a)            each Subscriber shall deliver its Purchase Price in immediately
available United States funds to the account established for the Offering;

 

(b)            the Company shall deliver certificates representing the
Convertible Notes and Series A Warrants subscribed for to each Subscriber; and

 

(c)            each of the Company and the Subscriber shall deliver to the other
signed copies of this Agreement and the Security Agreement and the Subscriber
shall deliver to the Company a completed and executed Purchaser Questionnaire.

 

7

 

 

1.6           Use of Proceeds. The Company intends to use the proceeds derived
from this Offering to satisfy its working capital requirements and general
corporate purposes. Management reserves the right to utilize the net proceeds of
the Offering in a manner in the best interests of the Company. Accordingly,
management will have broad discretion in the application of the proceeds of the
Offering. The amount of the net proceeds that will be invested in particular
areas of the Company’s business will depend upon future economic conditions and
business opportunities. To the extent that the Company continues to incur losses
from operations, such losses will be funded from its general funds, including
the net proceeds of this Offering. As reported in its Quarterly Report on Form
10-Q for the quarter ended June 30, 2011, filed on August 15, 2011, as amended
on August 18, 2011, the Company had, as of June 30, 2011, total liabilities of
$5,158,144, including accounts payable of $1,946,157. Payment of these, and
comparable obligations, may be made from the proceeds of this Offering.

 

1.7           Certain Reports Filed Under the Securities Exchange Act of 1934.

 

(a)          Annual Report on Form 10-K for the year ended December 31, 2010. On
April 15, 2011, the Company filed its Annual Report on Form 10-K for the year
ended December 31, 2010 (the “2010 Annual Report”) with the United States
Securities and Exchange Commission (the “SEC”).

 

(b)          Quarterly Reports on Form 10-Q. On May 20, 2011, the Company filed
with the SEC its Quarterly Report on Form 10-Q for the quarter ended March 31,
2011 and on August 15, 2011, as amended on August 18, 2011, the Company filed
with the SEC its Quarterly Report on Form 10-Q for the quarter ended June 30,
2011 (the “2011 Quarterly Reports”).

 

(c)          Current Reports on Form 8-K. The Company has filed Current Reports
on Form 8-K (including amendments to Current Reports on Form 8-K/A) with the SEC
on the following dates during the current fiscal year: January 21, 2011,
February 28, 2011, March 16, 2011, June 22, 2011 and July 20, 2011 (excluding
Current Reports on Form 8-K deemed to have been furnished rather than filed with
the SEC, the “Current Reports”).

 

(d)          Acknowledgement and Confirmation. The undersigned hereby agrees and
acknowledges that it has been advised that the Company has filed with the SEC
the 2010 Annual Report, the 2011 Quarterly Reports and the Current Reports
(collectively, the “SEC Reports”) and that it has either obtained or has access
to (through the public website of the SEC or otherwise) the SEC Reports. The SEC
Reports comprise an integral part of this Agreement and each Subscriber is urged
to read each such report in its entirety. The undersigned further agrees that
the SEC Reports are incorporated herein by reference, that it has taken the
opportunity to review such reports in their entirety, including the risk factors
described therein, and that it has considered all factors that it deems material
in deciding on the advisability of investing in the Company’s securities.

 

1.8           Subscriber Information

 

(a)   Name(s) of SUBSCRIBER(s):_____________________          
__________________________________________          
__________________________________________       (b) Principal Amount of
Securities Subscribed for: $__________       (c) Accredited Investor Status  

 

8

 

 

The Subscriber acknowledges and agrees that the offering and sale of the
Securities are intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) thereof and/or Regulation D promulgated thereunder. In
accordance therewith and in furtherance thereof, the Subscriber represents and
warrants to and agrees with the Company as follows [Please check statements
applicable to the Subscriber]:

 

The Subscriber is an Accredited Investor because the Subscriber is (check
appropriate item):

 

£a bank as defined in Section 3(a)(2) of the Securities Act;

 

£a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act;

 

£a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934 as amended (the “Exchange Act”);

 

£an insurance company as defined in Section 2(13) of the Securities Act;

 

£an investment company registered under the Investment Company Act of 1940, as
amended or a business development company as defined in Section 2(a)(48) of such
act;

 

£a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

£an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

£a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;

 

£an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

£a natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of his purchase exceeds $l,000,000 (excluding the
value of such person’s primary residence);

 

£a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

£a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;

 

9

 

 

£an entity in which all of the equity owners are accredited investors. (If this
alternative is checked, the Subscriber must identify each equity owner and
provide statements signed by each demonstrating how each qualifies as an
accredited investor);

 

£a plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality thereof, for the benefit of its employees, if such
plan has total assets in excess of $5,000,000; or

 

£a director or officer of the Company.

 

(d)             Additional Information.

 

The Subscriber has completed the signature page to this Subscription Agreement
and the Questionnaire annexed at Exhibit A to this Subscription Agreement.

 

1.9           Risk Factors

 

Investing in our securities involves risks and our operating results and
financial condition have varied in the past and may in the future vary
significantly depending on a number of factors. You should consider the
following risk factors in evaluating whether to invest in the Units. However,
the risks described below are not the only risks facing the Company. In addition
to these risk factors and other risks described elsewhere in this Agreement,
including the Disclosure Schedule to this Agreement, you should carefully
consider the risk factors described in our SEC Reports, each of which has been
filed with the Securities and Exchange Commission and which are all incorporated
by reference in this Agreement. These risks could have a material adverse effect
on our business, results of operations, financial condition or liquidity and
cause our actual operating results to materially differ from those contained in
forward-looking statements made in this Agreement, in our SEC Reports and
elsewhere by management. Before making an investment decision, you should
carefully consider these risks as well as other information contained or
incorporated by reference in this Agreement. Additional risks and uncertainties
not currently known to us or that we currently deem to be immaterial also may
materially adversely affect our business, financial condition and/or operating
results.

 

General Risks Related to the Company’s Business

 

The Company has a history of operating losses. If it continues to incur
operating losses, it may have insufficient working capital to maintain
operations and may require additional capital to do so.

 

The Company had a net loss of $6,914,269 for the fiscal year ended December 31,
2010, and an accumulated deficit of $37,827,090 as of such date. The Company had
a net loss of $7,305,831 for the fiscal year ended December 31, 2009 and an
accumulated deficit of $30,912,821 as of such date. For the years ended December
31, 2010 and 2009, the Company incurred a net loss from operations of $6,711,210
and $7,233,640, respectively. For the three and six months ended June 30, 2011,
the Company had a net loss of $2,526,955 and $3,396,010, respectively. The
Company had an accumulated deficit at June 30, 2011 of $41,223,100. For the
three and six months ended June 30, 2010, the Company had a net loss of
$2,173,113 and $3,209,986, respectively. The Company had an accumulated deficit
at June 30, 2010 of $37,827,090. For the three and six months ended June 30,
2011, the Company’s loss from operations was $1,915,816 and $2,730,407,
respectively. This compares to a loss from operations for the three and six
months ended June 30, 2010 of $2,044,475 and $2,967,859, respectively.

 

10

 

 

The Company generated revenues of $6,927,108 (net of billbacks of $1,129,007 and
slotting fees of $349,490) for the fiscal year ended December 31, 2010 as
compared to revenues of $4,146,066 (net of billbacks of $612,822 and slotting
fees of $473,022) for the year ended December 31, 2009. For the three and six
months ended June 30, 2011, revenues (net of billbacks and slotting fees) were
$2,113,229 and $3,724,744, respectively, as compared to revenues (net of
billbacks and slotting fees) of $2,249,588 and $4,028,306 for the three and six
months ended June 30, 2010, respectively. If the Company is not able to begin to
earn an operating profit at some point in the future, it will eventually have
insufficient working capital to maintain its operations as it presently intends
to conduct them. In light of the foregoing, the Company presently anticipates
that it will require additional funds in order to implement its business plan
and sustain its operations.

 

The Company has relied on capital raised from private placements of its
securities to fund operations and its independent auditors’ have included a
“going concern” opinion in their report included in the Company’s 2010 Annual
Report.

 

The Company has been substantially reliant on capital raised from private
placements of its securities, in addition to a revolving line of credit, to fund
its operations. The Company has an immediate need for cash to fund its working
capital requirements and business model objectives. The Company, however,
currently has no firm agreements with any third-parties for such transactions
and no assurances can be given that it will be successful in raising sufficient
capital from any proposed financings. As of June 30, 2011, the Company had a
working capital deficiency of $3,250,486, an accumulated deficit of $41,223,100,
stockholders’ deficit of $850,635 and no cash on hand. Further, as of such date,
the Company had current liabilities of $5,158,144, including accounts payable of
$1,946,157.

 

During the 2011 fiscal year, the Company has raised an additional
$3,250,500, less offering costs of approximately $64,000, from the sale of
securities to accredited investors in private placements and other stock
purchase agreements. During the 2010 fiscal year, the Company raised an
aggregate amount of $2,635,750, less $289,862 in offering costs, from the sale
of securities to accredited investors in private placements. Further, the
Company has issued shares of its common stock in exchange for services rendered
in lieu of cash payment. During the first six months of 2011 the Company has
issued 31,141,837 shares of common stock in lieu of approximately $1,139,000 in
services. During fiscal 2010, the Company issued 16,913,796 shares of common
stock for consideration of services of approximately $1,101,000. However, as the
Company has experienced similar trends with respect to its rate of cash used in
operations, it will need to satisfy its cash requirements through the offer and
sale of additional securities, including those in this Offering. In light of the
Company’s financial position, including the factors mentioned above and in its
SEC Reports, the Company expects the proceeds of this Offering, assuming the
sale of the maximum Offering, together with available cash, will only last for a
minimal period of time. Thereafter, the Company expects to require additional
capital which it would seek to raise from the sale of additional securities or
through a debt financing arrangement. If less than the maximum Offering is sold,
the Company will need to raise a greater amount of capital than presently and to
do so sooner than anticipated. Any failure to raise adequate capital in a timely
manner would have a material adverse effect on our business, operating results,
financial condition and future growth prospects.

 

Our independent auditors’ have included a “going concern” explanatory paragraph
in their report to our financial statements for the years ended December 31,
2010 and December 31, 2009, citing recurring losses from operations. Our capital
needs in the future will depend upon factors such as market acceptance of our
products and any other new products we launch, the success of our independent
distributors and our production, marketing and sales costs. None of these
factors can be predicted with certainty. The Company must satisfy its future
cash needs by further developing a market for its products, selling additional
securities in private placements or by negotiating for an extension of credit
from third party lenders. The Company presently anticipates that it will require
additional funds in order to implement its business plan and sustain its
operations.

 

If the Company is unable to achieve sufficient levels of sales, it will need
substantial additional debt or equity financing in the future in addition to any
funds which it may receive in this Offering and the Company currently has no
commitments or arrangement with respect to any additional financings, including
the Next Financing. No assurances can be given that any additional financing, if
required, including the Next Financing, will be available or, even if it is
available that it will be on acceptable terms. If the Company raises additional
funds by selling common stock or convertible securities, the ownership of our
existing shareholders will be diluted. If additional funds are raised though the
issuance of equity or debt securities, such additional securities may have
powers, designations, preferences or rights senior to our currently outstanding
securities. Any inability to obtain required financing on sufficiently favorable
terms could have a material adverse effect on our business, results of
operations and financial condition. If the Company is unsuccessful in raising
additional capital and increasing revenues from operations, it will need to
reduce costs and operations substantially. Further, if expenditures required to
achieve plans are greater than projected or if revenues are less than, or are
generated more slowly than, projected, the Company will need to raise a greater
amount of funds than currently expected.  

 

11

 

 

Risks Related to this Offering

 

This Offering may result in dilution to our common shareholders.

 

Dilution of the per share value of our Common Stock could result from the
issuance of the Units in this Offering. If this Offering is fully subscribed and
excluding the Agent Warrants, the Company will issue an aggregate of $2,500,000
of Convertible Notes, which are initially convertible into a total of 83,333,333
Conversion Shares (or $2,500,000 of Conversion Securities in the Next Financing.
Conversion), and 83,333,333 Series A Warrants. In addition, the Company may be
required to issue additional Conversion Shares pursuant to the anti-dilution
provision of the Convertible Notes. In the event the Company exercises the
option to extend the maturity date of the Convertible Notes, the Company will
also issue to the Subscribers such number of additional Series A Warrants as is
equal to the number of Series A Warrants issued at the Closings. The issuance of
a substantial number of shares of our Common Stock will dilute the equity
interests of the Company’s current stockholders.

 

We expect to require additional financing.

 

As contemplated by the disclosures set forth in this Subscription Agreement
regarding the Next Financing, as defined above, the Company expects that it will
need to raise additional financing following the completion of this Offering.
Accordingly, the purchasers of the Units should expect to experience substantial
dilution in their percentage of ownership of the Company and, possibly, the
value of their investment. Any future offerings will dilute the percentage
ownership of the Company for purchasers of Units in this Offering. The Company
currently has no commitments or arrangement with respect to any additional
financings, including the Next Financing and cannot provide any assurances as to
whether such additional financing will be available or as to the terms upon
which it may be available. If the Company raises additional funds by selling
common stock or convertible securities, the ownership of our existing
shareholders will be diluted

 

The Securities offered hereby are “restricted securities” and may not be
transferred or resold absent registration or an exemption therefrom.

 

The Securities offered hereby will be issued pursuant to an exemption from
registration under the Securities Act and therefore have not been and will not
be registered under that act or any applicable state securities laws.
Consequently, the Securities may be sold, transferred, or otherwise disposed of
by the Purchasers hereunder only if, among other things, the Securities are
registered or, in the opinion of counsel acceptable to us, registration is not
required under the Securities Act or any applicable state securities laws.
Accordingly, Subscribers will need to rely on exemptions to the registration
requirements under the Securities Act and the “blue sky” laws in order to be
able to resell the Securities offered hereby.

 

Purchasers of our Units must be aware of the long-term nature of their
investment and be able to bear the economic risks of their investment for an
indefinite period of time. The Securities have not been registered under the
Securities Act or the securities or “blue sky” laws of any state. The right of
any Subscriber to sell, transfer, pledge or otherwise dispose of the Securities
offered herein will be limited by the Securities Act and state securities laws
and the regulations promulgated thereunder. Accordingly, under the Securities
Act, the Securities offered herein may not be resold unless a registration
statement is filed and becomes effective or an exemption from registration is
available. The Company is not under any affirmative obligation to file a
registration statement covering the Securities and even if the Company did file
a registration statement covering the Securities, there can be no assurance that
any such registration statement would be declared effective. Further, there can
be no assurance that a liquid market for our Common Stock will be sustained.
Rule 144 promulgated under the Securities Act requires, among other conditions,
a holding period prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements of the
Securities Act. There can be no assurance that we will fulfill in the future any
reporting requirements under the Exchange Act, or disseminate to the public any
current financial or other information concerning the Company, as required by
Rule 144 as one of the conditions of its availability.

 

12

 

 

No assurances that enough Units will be sold to pursue business strategies or to
repay the Convertible Notes.

 

No person or entity is committed to purchase any of the Units offered pursuant
to this Offering, and no assurance is or can be given that all or any of the
Units offered hereunder will be sold. Further, although the Company has
established an escrow account for the subscription amounts from investors, no
minimum amounts of Units are required to be sold. Proceeds received from the
Offering will be available to the Company upon receipt, which the Company
intends to promptly utilize in accordance with the terms of the “Use of
Proceeds” section of this Subscription Agreement, including the payment of
outstanding obligations. The application of the proceeds of the Offering to the
payment of current obligations would reduce the ability of the Company to
utilize such proceeds for other business purposes. In the event that the Company
is unable to sell all or a significant portion of the Units pursuant to the
Offering, the Company may have insufficient capital after making the aforesaid
payments to proceed with the Company’s business strategies and thus may be
forced to seek additional capital sooner than would have been the case had the
Offering been fully subscribed. The Company also may need additional funds from
loans and/or the sale of securities to repay the Convertible Notes at their
maturity date. There can be no assurance that such additional funds will be
available to the Company when required on terms acceptable to the Company. The
Company’s inability to obtain financing on favorable terms could restrict its
operations and could materially harm an investment in the Company. The Company
has not entered into any agreement or letter of intent for the Next Financing or
any other subsequent financing. In the event the Next Financing is not
consummated or other financing obtained, the Company may not have adequate funds
available to repay the Convertible Notes.

 

This Offering is being made on a best efforts basis and there is no minimum
amount of funds required to hold a closing and no escrow account has been
established for the Offering.

 

This Offering is being made on a “best efforts” rather than a firm commitment
basis. No commitment exists by anyone, including the Selling Agent, to purchase
all or any part of the Units being offered pursuant to this Offering. There can
be no assurance that any Units offered hereby will be sold. Although the Company
has established an escrow account for this Offering, there is no “minimum
offering” amount required in this Offering and closings may be held and funds
released to the Company at such times and in such amounts, up to the maximum
Offering amount, as determined by the Company in its discretion.

 

No independent counsel for Purchasers.

 

The Company has employed its own legal counsel in connection with this Offering.
The Purchasers have not been represented by independent counsel in connection
with the preparation of this Subscription Agreement or the terms of this
Offering and no investigation of the merits or fairness of this Offering has
been conducted on behalf of the Purchasers. Company Counsel has not conducted
due diligence on behalf of the Purchasers. Prospective investors should consult
with their own legal, tax and financial advisors with respect to the Offering
made hereby.

 

13

 

 

Our management will have broad discretion with respect to the use of the
proceeds of this Offering.

 

We have highlighted the intended use of proceeds for this Offering, including
repayment of outstanding accounts payable. However, our management will have
broad discretion as to the application of these net proceeds and could use them
for purposes other than those contemplated at the time of this Offering. Our
stockholders may not agree with the manner in which our management chooses to
allocate and spend the net proceeds.

 

Availability of Securities Act exemption.

 

The Units are being offered pursuant to various available exemptions from
registration from U.S. federal and state securities law registration
requirements. Compliance with such laws, which must be met in order for such
exemptions to be available to us, is highly technical and to some extent
involves elements beyond our control. If the proper exemptions do not ultimately
prove to be available, we could be subject to the claims of all or only some of
our shareholders for violations of federal or state securities laws, which could
materially adversely affect our profitability or operations or make an
investment in the Securities worthless.

 

Risks Related to the Company’s Securities

 

The equity interests of Purchasers are subject to substantial dilution.

 

Under its articles of incorporation, the Company is presently authorized to
issue up to 1,000,000,000 shares of Common Stock. As of September 30, 2011,
there are outstanding 572,397,439 shares of Common Stock. Subsequent to that
date, the Company has issued, or agreed to issue, a total of 8,136,361
additional shares of Common Stock, as reported in its SEC Reports. The Company
may, at any time after consummation or termination of this Offering, offer and
sell additional securities of the Company upon such terms and conditions as the
Board of Directors believes to be in the best interests of the Company. The
Company expects to seek to engage in future offerings of its securities,
including the Next Financing, so as to sustain the operations and business
activities of the Company. The sale of additional equity securities will dilute
or reduce the percentage of ownership interests of the Purchasers. Further, the
market price of our Common Stock could fall due to an increase in the number of
shares available for sale in the public market.

 

Exercise or conversion of outstanding options, warrants and shares of
convertible preferred stock will dilute stockholders and could decrease the
market price of our common stock.

 

As of September 30, 2011, there were issued and outstanding options to purchase
9,050,000 shares of Common Stock and warrants to purchase an aggregate of
117,524,155 additional shares of Common Stock. To the extent that these
securities are exercised or converted, dilution to our shareholders will occur.
In addition, the Company sold 20,350 shares of Series A Preferred Stock during
fiscal 2009. Under the terms of the Certificate of Designation, Preferences,
Rights and Limitations of the Series A Preferred Stock, all shares of Series A
Preferred Stock were automatically convertible into 33,916,667 shares of Common
Stock upon the filing by the Company of a Certificate of Amendment to its
Articles of Incorporation with the Secretary of State of Nevada. However, as of
September 30, 2011, holders of 1,920 shares of Series A Preferred Stock have not
yet surrendered such shares for cancellation and the Company will issue an
additional 3,200,000 shares of Common Stock to such holders upon the surrender
of their certificates representing shares of Series A Preferred Stock. Further,
the Company may issue 4,788,750 shares of Common Stock pursuant to unvested
restricted stock awards and issue an additional 8,136,361 shares of Common Stock
and warrants to certain third parties pursuant to consulting or other business
arrangements. The exercise and conversion of these securities by the holders and
issuance of these additional shares of Common Stock may adversely affect the
market price of the Company’s Common Stock and the terms under which we could
obtain additional equity capital.

 

14

 

 

We do not anticipate paying dividends in the foreseeable future, and the lack of
dividends may have a negative effect on the price of our Common Stock.

 

We currently intend to retain our future earnings, if any, to support operations
and to finance expansion and therefore, we do not anticipate paying any cash
dividends on our Common Stock in the foreseeable future.

 

Our Common Stock is traded on the OTC Bulletin Board, which may be detrimental
to investors.

 

Our Common Stock is currently traded on the OTC Bulletin Board. Stocks traded on
the OTC Bulletin Board generally have limited trading volume and are therefore
susceptible to exhibiting a wide spread between the bid/ask quotations. We
cannot predict whether a more active market for our Common Stock will develop in
the future. In the absence of an active trading market, investors may have
difficulty buying and selling our Common Stock or obtaining market quotations;
market visibility for our Common Stock may be limited; and a lack of visibility
for our Common Stock may have a depressive effect on the market price for our
Common Stock.

 

Shares of our Common Stock are subject to restrictions on sales by
broker-dealers and penny stock rules, which may be detrimental to investors.

 

Our Common Stock is subject to Rules 15g-1 through 15g-9 under the Exchange Act,
which imposes certain sales practice requirements on broker-dealers who sell our
Common Stock to persons other than established customers and “accredited
investors” (as defined in Rule 501(c) of the Securities Act). For transactions
covered by this rule, a broker-dealer must make a special suitability
determination for the purchaser and have received the purchaser’s written
consent to the transaction prior to the sale. This rule adversely affects the
ability of broker-dealers to sell our Common Stock and purchasers of our Common
Stock to sell their shares.

 

Additionally, our Common Stock is subject to SEC regulations applicable to
“penny stocks.” Penny stocks include any non-Nasdaq equity security that has a
market price of less than $5.00 per share, subject to certain exceptions. The
regulations require that prior to any non-exempt buy/sell transaction in a penny
stock, a disclosure schedule proscribed by the SEC relating to the penny stock
market must be delivered by a broker-dealer to the purchaser of such penny
stock. This disclosure must include the amount of commissions payable to both
the broker-dealer and the registered representative and current price quotations
for our Common Stock. The regulations also require that monthly statements be
sent to holders of a penny stock that disclose recent price information for the
penny stock and information of the limited market for penny stocks. These
requirements adversely affect the market liquidity of our Common Stock.

 

There are outstanding a significant number of shares available for future sales
under Rule 144.

 

As of September 30, 2011, of the 572,397,439 issued and outstanding shares of
our Common Stock, approximately 313,976,011 shares may be deemed “restricted
shares” and, in the future, may be sold in compliance with Rule 144 under the
securities Act of 1933, as amended. In general, under Rule 144 under the
Securities Act, a person (or persons whose shares are aggregated) who is not
deemed to have been an affiliate of ours at any time during the three months
preceding a sale, and who has beneficially owned restricted securities within
the meaning of Rule 144 for at least six months (including any period of
consecutive ownership of preceding non-affiliated holders) would be entitled to
sell those shares, subject only to the availability of current public
information about us. A non-affiliated person who has beneficially owned
restricted securities within the meaning of Rule 144 for at least one year would
be entitled to sell those shares without regard to the provisions of Rule 144. A
person (or persons whose shares are aggregated) who is deemed to be an affiliate
of ours and who has beneficially owned restricted securities within the meaning
of Rule 144 for at least six months would be entitled to sell within any
three-month period a number of shares that does not exceed the greater of one
percent of the then outstanding shares of our common stock or the average weekly
trading volume of our common stock during the four calendar weeks preceding such
sale. Such sales are also subject to certain manner of sale provisions, notice
requirements and the availability of current public information about us.
Possible or actual sales of our Common Stock by certain of our present
shareholders under Rule 144 may, in the future, have a depressive effect on the
price of our Common Stock in any market which may develop for such shares. Such
sales at that time may have a depressive effect on the price of our Common Stock
in the open market.

 

15

 

 

A substantial number of shares may be sold in the market following this
offering, which will further dilute our common shareholders and may depress the
market price for our common stock.

 

Sales of a substantial number of shares of our Common Stock in the public market
following this offering could cause the market price of our common stock to
decline. If the total Offering is completed, we will issue to Subscribers (a) an
aggregate of $2,500,000 principal amount of Convertible Notes, which are
initially convertible into 83,333,333 Conversion Shares and (b) 83,333,333
Series A Warrants. We will also issue to the Selling Agent a maximum of
8,333,333 Agent Warrants. Based on a total of 572,347,439 shares of Common Stock
outstanding, if the total Offering is completed and the Convertible Notes
converted into Conversion Shares, the total number of outstanding shares of
Common Stock would be 664,064,105 shares, assuming no exercise of outstanding
options or warrants or of the Series A Warrants or Agent Warrants or issuance of
Common Stock for services subsequent to September 30, 2011. The issuance of a
substantial number of our Common Stock will dilute the equity interests of the
Company’s current stockholders. Further, as a substantial majority of the
outstanding shares of our Common Stock are, tradable without restriction or
further registration under the Securities Act of 1933 unless these shares are
purchased by affiliates, the issuance of the Common Stock offered hereby may
further depress the market price of our Common Stock.

 

Preferred Stock as an anti-takeover device.

 

The Company is authorized to issue 1,000,000 shares of preferred stock, $0.001
par value. Presently, the Company does not have any shares of preferred stock
outstanding, except for the holders of 1,920 shares of Series A Preferred Stock
that have not yet surrendered such shares for cancellation (and which solely
represent the right to receive the shares of Common Stock issuable upon
surrender thereof). The preferred stock may be issued in series from time to
time with such designation, voting and other rights, preferences and limitations
as our Board of Directors may determine by resolution. Unless the nature of a
particular transaction and applicable statutes require such approval, the Board
of Directors has the authority to issue these shares without stockholder
approval subject to approval of the holders of our preferred stock. The issuance
of preferred stock may have the effect of delaying or preventing a change in
control of the Company without any further action by our stockholders.

 

Forward Looking Statements

 

This Subscription Agreement and the exhibits and schedules annexed hereto
contain certain forward looking information within the meaning of the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended.
These statements relate to future events or future predictions, including events
or predictions relating to our future financial performance, and are generally
identifiable by use of the use of forward-looking terminology such as
“believes”, “expects”, “may”, “will”, “should”, “plan”, “intend”, or
“anticipates” or the negative thereof or other variations thereon or comparable
terminology, or by discussion of strategy that involve risks an uncertainties.
Management wishes to caution each Subscriber that these forward-looking
statements and other statements contained herein regarding matters that are not
historical facts, are only predictions and estimates regarding future events and
circumstances and involve known and unknown risks, uncertainties and other
factors, including the risks described under “Risk Factors” that may cause the
Company’s or its industry’s actual results, levels of activity, performance or
achievements to be materially different from any future results, levels of
activity, performance or achievements expressed or implied by such
forward-looking statements. This information is based on various assumptions by
the management which may not prove to be correct.

 

16

 

 

In addition to the risks described in Risk Factors, important factors to
consider and evaluate in such forward-looking statements include: (i) changes in
the external competitive market factors which might impact the Company’s results
of operations; (ii) unanticipated working capital or other cash requirements
including those created by the failure of the Company to adequately anticipate
the costs associated with clinical trials, manufacturing and other critical
activities; (iii) changes in the Company’s business strategy or an inability to
execute its strategy due to the occurrence of unanticipated events; (iv) the
inability or failure of the Company’s management to devote sufficient time and
energy to the Company’s business; and (v) the failure of the Company to complete
any or all of the transactions described herein on the terms currently
contemplated. In light of these risks and uncertainties, there can be no
assurance that the forward-looking statements contained or incorporated by
reference in this Agreement will in fact transpire.

 

All of these assumptions are inherently subject to significant uncertainties and
contingencies, many of which are beyond the control of our Company. Although the
Company believes that the expectations reflected in the forward-looking
statements are reasonable, the Company cannot guarantee future results, levels
of activity, performance or achievements. Accordingly, there can be no assurance
that actual results will meet expectations or will not be materially lower than
the results contemplated in this Agreement. You are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the date of
this document or, in the case of documents referred to or incorporated by
reference, the dates of those documents. The Company does not undertake any
obligation to release publicly any revisions to these forward-looking statements
to reflect events or circumstances after the date of this document or to reflect
the occurrence of unanticipated events, except as may be required under
applicable U.S. securities law.

 

Article II

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

Except as set forth under the corresponding section of the Disclosure Schedule,
which Disclosure Schedule shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby represents and warrants to the Purchasers as of
the date of this Subscription Agreement as follows:

 

(A)         Organization. The Company is duly organized, validly existing and in
good standing under the laws of its state of incorporation, with all requisite
power and authority to own, lease, license, and use its properties and assets
and to carry out the business in which it is engaged, except where the failure
to have or be any of the foregoing may not be expected to have a material
adverse effect on the Company’s presently conducted businesses. The Company is
not in violation of any of the provisions of its articles of incorporation,
bylaws or other organizational or charter documents. The Company is duly
qualified to transact the business in which it is engaged and is in good
standing as a foreign corporation in every jurisdiction in which its ownership,
leasing, licensing or use of property or assets or the conduct of its business
make such qualification necessary, except where the failure to be so qualified
or in good standing, as the case may be, could not, individually or in the
aggregate, have or reasonably be expected to result in (i) a material and
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company, taken
as a whole, or (iii) an adverse impairment to the Company’s ability to perform
on a timely basis its obligations hereunder (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(B)         Capitalization. The Company is currently authorized to issue
1,000,000,000 shares of Common Stock, $0.001 par value per share and 1,000,000
shares of Preferred Stock, $0.001 par value per share. Except as may be
described in this Agreement, no securities of the Company are entitled to
preemptive or similar rights, and no entity or person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement unless any such
rights have been waived. The issue and sale of the Securities will not (except
pursuant to their terms thereunder), immediately or with the passage of time,
obligate the Company to issue shares of Common Stock or other securities to any
entity or person and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. As of September 30, 2011, there are outstanding 572,397,439
shares of Common Stock. Further, as of such date there are (i) outstanding an
aggregate of 9,050,000 options to purchase shares of Common Stock under our 2009
Equity Incentive Compensation Plan, (ii) outstanding an aggregate of 117,524,155
common stock purchase warrants, (iii) reserved for issuance an aggregate of
4,788,750 shares of Common Stock pursuant to restricted stock awards granted to
certain of our employees under our 2009 Equity Incentive Compensation Plan; and
(iv) an aggregate of 8,136,361 shares of Common Stock which are issuable
pursuant to arrangements we have agreed to with consultants or vendors.

 

17

 

 

(C)         Authorization; Enforceability. The Company has the requisite
corporate power and authority to enter into, deliver and consummate the
transactions contemplated by this Subscription Agreement, to issue, sell and
deliver the Securities, and otherwise to carry out its obligations hereunder.
The execution and delivery of this Subscription Agreement and the consummation
by it of the transactions contemplated thereby have been duly authorized by the
Company and no further action is required by the Company in connection
therewith. When executed and delivered by the Company, this Subscription
Agreement, the Convertible Notes and the Series A Warrants will constitute the
legal, valid and binding obligations of the Company, enforceable as to the
Company in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, fraudulent
conveyance or transfer, moratorium or other laws or court decisions, now or
hereinafter in effect, relating to or affecting the rights of creditors
generally and as may be limited by general principles of equity and the
discretion of the court having jurisdiction in an enforcement action (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 

(D)         Consents. The Company is not required to obtain any consent, waiver,
authorization, approval or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement or the
issuance, sale or delivery of the Securities other than (i) any filings required
by state securities laws, (ii) the filing of a Notice of a Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iii) those
that have been made or obtained prior to or contemporaneously with the initial
Closing, and (iv) filings pursuant to the Exchange Act.

 

(E)         No Conflicts. The execution, delivery and performance of this
Subscription Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby in accordance with the terms and conditions
described herein do not and will not: (i) conflict with or violate any provision
of the Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) violate, conflict with, or
constitute a default or breach (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

(F)         Issuance of Securities. The Units have been duly authorized and,
when issued and paid for in accordance with this Subscription Agreement, the
Units, and the securities comprising the Units, will be duly and validly issued,
fully paid and nonassessable and will be issued free and clear of all liens and
encumbrances, other than restrictions on transfer under applicable securities
laws. The Company has properly reserved for issuance all the securities
underlying the Units, the Convertible Notes and Series A Warrants and, upon
payment for and issuance of such securities in accordance with the terms of the
Convertible Notes and Series A Warrants, they will be duly authorized, fully
paid and nonassessable securities of the Company, and will be issued free and
clear of all liens and encumbrances, other than restrictions on transfer under
applicable securities laws.

 

18

 

 

(G)         SEC Reports; Financial Statements. As of their respective dates, the
SEC Reports (as defined in Section 1.7 above) complied in all material respects
with the requirements of the Exchange Act and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Except as may be stated in the SEC Reports, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with accounting principles
generally accepted in the United States of America applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(H)          Litigation. Except as disclosed in the SEC Reports or in Schedule
II(H) to this Subscription Agreement, there is no pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its affiliates that would affect the execution by
the Company or the performance by the Company of its obligations under this
Agreement, and all other agreements entered into by the Company relating
hereto. Except as disclosed in the SEC Reports, there is no pending or, to the
best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its affiliates which litigation
if adversely determined could result in a Material Adverse Effect.

 

(I)         Liabilities. The Company has no liabilities or obligations which are
material, individually or in the aggregate, which are not disclosed in the SEC
Reports, other than those incurred in the ordinary course of the Company’s
businesses and which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Company’s financial condition.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof or otherwise disclosed herein, there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect.

 

(J)         Compliance. Except as disclosed in the SEC Reports, the Company is
not to its knowledge: (i) in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) in violation of any judgment, decree or order of any court,
arbitrator or governmental body or (iii) in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(K)         Intellectual Property. To the Company’s knowledge, the Company owns,
possesses, licenses or has other rights to use, on reasonable terms, all
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of the Company’s business as
now conducted. Except as set forth in the SEC Reports or for such matters which
would not be expected to have a Material Adverse Effect, (a) to the Company’s
knowledge, there is no material infringement by third parties of any such
Intellectual Property owned by or exclusively licensed to the Company; (b) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s or any subsidiary’s
rights in or to any material Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such claim; (c) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; and (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any other fact which would form a
reasonable basis for any such claim.

 

19

 

 

(L)         Tax Matters. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal and state
income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply except for any such amounts that is
currently being contested in good faith. There are no tax audits or
investigations pending, which if adversely determined would have a Material
Adverse Effect; nor are there any material proposed additional tax assessments
against the Company.

 

(M)         Accountants. To the knowledge and belief of the Company, the
Company’s independent registered public accounting firm (i) is a registered
public accounting firm as required by the Exchange Act and (ii) is an
independent public or certified public accountants as required by the Securities
Act and the Exchange Act.

 

Article III

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

By signing this Agreement, each undersigned Purchaser hereby represents and
warrants to the Company as follows as an inducement to the Company to accept the
subscription of the Purchaser:

 

(A)         The Purchaser acknowledges and agrees that (i) the offering and sale
of the Securities are intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and/or Regulation
D promulgated thereunder, (ii) the Securities have not been registered under the
Securities Act and (iii) that the Company has represented to the Purchaser
(assuming the veracity of the representations of the Purchaser made herein and
in the Questionnaire annexed hereto at Exhibit A) that the Securities have been
offered and sold by the Company in reliance upon an exemption from registration
provided in Section 4(2) of the Securities Act and Regulation D thereunder. In
accordance therewith and in furtherance thereof, the Purchaser represents and
warrants to and agrees with the Company that it is an accredited investor (as
defined in Rule 501 promulgated under the Securities Act) for the reason
indicated in Article I of this Subscription Agreement.

 

(B)         The Purchaser hereby represents and warrants that the Purchaser is
acquiring the Securities hereunder for its own account for investment and not
with a view to distribution, and with no present intention of distributing the
Securities or selling the Securities for distribution. The Purchaser understands
that the Securities are being sold to the Purchaser in a transaction which is
exempt from the registration requirements of the Securities Act. Accordingly,
the Purchaser acknowledges that it has been advised that the Securities have not
been registered under the Securities Act and are being sold by the Company in
reliance upon the veracity of the Purchaser’s representations contained herein
and upon the exemption from the registration requirements provided by the
Securities Act and the securities laws of all applicable states. The Purchaser’s
acquisition of the Securities shall constitute a confirmation of the foregoing
representation and warranty and understanding thereof.

 

20

 

 

(C)         The Purchaser (or its “Purchaser Representative”, if any) has such
knowledge and experience in financial and business matters as is required for
evaluating the merits and risks of making this investment, and the Purchaser or
its Purchaser Representative(s) has received such information requested by the
Purchaser concerning the business, management and financial affairs of the
Company in order to evaluate the merits and risks of making this investment.
Further, the Purchaser acknowledges that the Purchaser has had the opportunity
to ask questions of, and receive answers from, the officers of the Company
concerning the terms and conditions of this investment and to obtain information
relating to the organization, operation and business of the Company and of the
Company's contracts, agreements and obligations or needed to verify the accuracy
of any information contained herein or any other information about the Company.
Except as set forth in this Subscription Agreement, no representation or
warranty is made by the Company to induce the Purchaser to make this investment,
and any representation or warranty not made herein or therein is specifically
disclaimed and no information furnished to the Purchaser or the Purchaser’s
advisor(s) in connection with the sale were in any way inconsistent with the
information stated herein. The Purchaser further understands and acknowledges
that no person has been authorized by the Company to make any representations or
warranties concerning the Company, including as to the accuracy or completeness
of the information contained in this Subscription Agreement.

 

(D)         The Purchaser is making the foregoing representations and warranties
with the intent that they may be relied upon by the Company in determining the
suitability of the sale of the Securities to the Purchaser for purposes of
federal and state securities laws. Accordingly, each Purchaser represents and
warrants that the information stated herein is true, accurate and complete, and
agrees to notify and supply corrective information promptly to the Company as
provided above if any of such information becomes inaccurate or incomplete. The
Purchaser has completed this Agreement and Questionnaire, has delivered it
herewith and represents and warrants that it is accurate and true in all
respects and that it accurately and completely sets forth the financial
condition of the Purchaser on the date hereof. The Purchaser has no reason to
expect there will be any material adverse change in its financial condition and
will advise the Company of any such changes occurring prior to the closing or
termination of the Offering.

 

(E)         The Purchaser is not subscribing for any of the Securities as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in Securities generally.

 

(F)         The Purchaser has received or obtained access to certain information
regarding the Company, including this Subscription Agreement, the SEC Reports
and other accompanying documents of the Company receipt of which is hereby
acknowledged. The Purchaser has carefully reviewed all information provided to
it and has carefully evaluated and understands the risks described therein
related to the Company and an investment in the Company, and understands and has
relied only on the information provided to it in writing by the Company relating
to this investment. No agent prepared any of the information to be delivered to
prospective investors in connection with this transaction. Prospective investors
are advised to conduct their own review of the business, properties and affairs
of the Company before subscribing to purchase the Securities.

 

(G)         The Purchaser acknowledges and agrees that investing in the
Company’s Securities involves risks and that the Company’s operating results and
financial condition have varied in the past and may in the future vary
significantly depending on a number of factors. The Purchaser acknowledges and
agrees that it has evaluated and understands the risks regarding investing in
the Company’s securities, including the risks identified in this Subscription
Agreement and the risk factors described in the Company’s SEC Reports. The
Purchaser agrees that the risks described herein and in such SEC Reports are not
the only risks facing the Company. The Purchaser agrees that these risks could
have a material adverse effect on the Company’s business, results of operations,
financial condition or liquidity and cause its actual operating results to
materially differ from those contained in any forward-looking statements made in
this Subscription Agreement, in the Company’s SEC Reports and elsewhere by
management. Before making an investment decision, each Purchaser acknowledges
that it has been advised that it should carefully consider these risks as well
as other information contained or incorporated by reference in this Subscription
Agreement. Additional risks and uncertainties not currently known to the Company
or that it currently deems to be immaterial also may materially adversely affect
the Company’s business, financial condition and/or operating results.

 

21

 

 

(H)         The Purchaser also understands and agrees that, although the Company
will use its best efforts to keep the information provided in this Subscription
Agreement strictly confidential, the Company or its counsel may present this
Subscription Agreement and the information provided in answer to it to such
parties as they may deem advisable if called upon to establish the availability
under any federal or state securities laws of an exemption from registration of
the private placement or if the contents thereof are relevant to any issue in
any action, suit or proceeding to which the Company or its affiliates is a
party, or by which they are or may be bound or as otherwise required by law or
regulatory authority. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission without the prior written consent of
such Purchaser, except as required by federal securities law in connection with
the disclosure of the transactions contemplated by this Subscription Agreement
and otherwise to the extent such disclosure is required by law or regulation, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause.

 

(I)         The individual signing below on behalf of any entity hereby warrants
and represents that he/she is authorized to execute this Subscription Agreement
on behalf of such entity. If an individual, the Purchaser has reached the age of
majority in the state in which the Purchaser resides. The execution and delivery
of this Subscription Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action, if any,
in respect thereof on the part of Purchasers and no other proceedings on the
part of Purchasers are necessary to consummate the transactions contemplated
hereby. This Subscription Agreement has been duly and validly executed and
delivered by Purchasers and constitutes a valid and binding obligation of
Purchasers, enforceable against Purchasers in accordance with its terms (subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (whether applied in a proceeding in equity or at law)).

 

(J)         The Purchaser is aware that the offering of the Securities involves
securities for which only a limited trading market exists, thereby requiring any
investment to be maintained for an indefinite period of time. The purchase of
the Securities involves risks which the Purchaser has evaluated, and the
Purchaser is able to bear the economic risk of the purchase of such Securities
and the loss of its entire investment. The undersigned is able to bear the
substantial economic risk of the investment for an indefinite period of time,
has no need for liquidity in such investment and can afford a complete loss of
such investment. The Purchaser’s overall commitment to investments that are not
readily marketable is not, and his acquisition of the Securities will not cause
such overall commitment to become, disproportionate to his net worth and the
Purchaser has adequate means of providing for its current needs and
contingencies.

 

(K)         In entering into this Subscription Agreement and in purchasing the
Securities, the Purchaser further acknowledges that:

 

(i) The Company has informed the Purchaser that the Securities have not been
offered for sale by means of general advertising or solicitation and the
Purchaser acknowledges that it has either a pre-existing personal or business
relationship with either the Company or any of its officers, directors or
controlling person, of a nature and duration such as would enable a reasonable
prudent investor to be aware of the character, business acumen, and general
business and financial circumstances of the Company and an investment in the
Securities.

 

(ii) Neither the Securities nor any interest therein may be resold by the
Purchaser in the absence of a registration under the Securities Act or an
exemption from registration. In particular, the Purchaser is aware that all of
the foregoing described Securities will be “restricted securities”, as such term
is defined in Rule 144 promulgated under the Securities Act (“Rule 144”), and
they may not be sold pursuant to Rule 144, unless the conditions thereof are
met. Other than set forth in this Agreement, the Company has no obligation to
register any securities purchased or issuable hereunder.

 

22

 

 

(iii) The following legend (or substantially similar language) shall be placed
on the certificate(s) or other instruments evidencing the Securities:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER
SUCH NOTES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH NOTES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH NOTES
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(iv) The Company may at any time place a stop transfer order on its transfer
books against the Securities. Such stop order will be removed, and further
transfer of the Securities will be permitted, upon an effective registration of
the respective Securities, or the receipt by the Company of an opinion of
counsel satisfactory to the Company that such further transfer may be effected
pursuant to an applicable exemption from registration.

 

(L)         The Company has employed its own legal counsel in connection with
the Offering. The Purchasers have not been represented by independent counsel in
connection with the preparation of this Subscription Agreement or the terms of
this Offering and no investigation of the merits or fairness of the Offering has
been conducted on behalf of the Purchasers. Each Purchaser has had the
opportunity to consult with its own legal, tax and financial advisors with
respect to the Offering made pursuant to this Subscription Agreement.

 

(M)         _________ (insert name of Purchaser Representative: if none leave
blank) has acted as the Purchaser’s Purchaser Representative for purposes of the
private placement exemption under the Act. If the Purchaser has appointed a
Purchaser Representative (which term is used herein with the same meaning as
given in Rule 501(h) of Regulation D), the Purchaser has been advised by his
Purchaser Representative as to the merits and risks of an investment in the
Company in general and the suitability of an investment in the Securities for
the Purchaser in particular.

 

(N)         The undersigned hereby acknowledges that officers, affiliates,
employees and directors of the Company and/or the Selling Agent may purchase
Securities in the Offering on the same terms and conditions as the Purchasers.

 

(O)         It never has been represented, guaranteed or warranted by the
Company, any of the officers, directors, stockholders, partners, employees or
agents of the Company, or any other persons, whether expressly or by
implication, that: (i) the Company or the Purchasers will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Purchaser’s investment in the
Company; or (ii) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Securities or of the Company’s activities.

 

23

 

 

(P)         The Purchaser acknowledges that any delivery to it of this
Subscription Agreement relating to the Securities prior to the determination by
the Company of its suitability as a Purchaser shall not constitute an offer of
the Securities until such determination of suitability shall be made, and the
Purchaser hereby agrees that it shall promptly return this Subscription
Agreement and the other Offering documents to the Company upon request. The
Purchaser understands that the Company shall have the right to accept or reject
this subscription in whole or in part. Unless this subscription is accepted in
whole or in part by the Company this subscription shall be deemed rejected in
whole.

 

(Q)         Each Purchaser acknowledges that it is aware (and that its
representatives who are apprised of this matter have been or will be advised)
that the United States securities laws restrict persons with material non-public
information about a company obtained directly or indirectly from that company
from purchasing or selling securities of such company, or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities. Each Purchaser hereby confirm and acknowledges that it is in receipt
of material, non-public information regarding this Offering and the Company and
each Purchaser further agrees and acknowledges that it will hold such
information in confidence, is restricted in its ability to use such information
and may not use any such information in contravention of applicable securities
laws or otherwise, including trading in the Company’s securities, except for the
purpose of evaluating an investment in the Company’s securities.  Each Purchaser
agrees to comply with such restrictions for so long as it (or its
representatives) posses any material, non-public information concerning the
Company or the transactions contemplated herein.

 

(R)         Each Purchaser acknowledges and agrees that there is no “minimum”
offering amount for the Securities and that funds may be immediately released to
the Company.

 

(S)         Each Purchaser understands that nothing in this Subscription
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.

 

Article IV

INDEMNIFICATION

 

4.1          Indemnification by the Company. The Company agrees to defend,
indemnify and hold harmless the Purchasers and shall reimburse Purchasers for,
from and against each claim, loss, liability, cost and expense (including
without limitation, interest, penalties, costs of preparation and investigation,
and the reasonable fees, disbursements and expenses of attorneys, accountants
and other professional advisors) (collectively, “Losses”) directly or indirectly
relating to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to Purchasers pursuant hereto.

 

4.2          Indemnification by Purchasers. Purchasers agrees to defend,
indemnify and hold harmless the Company and shall reimburse the Company for,
from and against all Losses directly or indirectly relating to, resulting from
or arising out of any untrue representation, misrepresentation, breach of
warranty or non-fulfillment of any covenant, agreement or other obligation of
the Purchasers contained herein or in any certificate, document or instrument
delivered to the Company pursuant hereto.

 

24

 

 

4.3          Procedure. The party to be indemnified hereunder (the “Indemnified
Party”) shall promptly notify the party providing indemnification hereunder (the
“Indemnifying Party”) of any claim, demand, action or proceeding for which
indemnification may be sought under Sections 4.1 or 4.2 of this Subscription
Agreement, and, if such claim, demand, action or proceeding is a third party
claim, demand, action or proceeding (collectively, an “Action”), the
Indemnifying Party will have the right at its expense to assume the defense
thereof using counsel reasonably acceptable to the Indemnified Party; provided,
however any failure or delay to so notify the Indemnifying Party will not
relieve it from its obligation to indemnify any Indemnified Party, unless and
only to the extent that such failure or delay results in the forfeiture by the
Indemnifying Party of substantial rights and defenses or the Indemnifying Party
is otherwise materially prejudiced by such failure or delay. Any Indemnified
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party except to the extent that (i)
the employment thereof has been specifically authorized by the Indemnifying
Party in writing, (ii) the Indemnifying Party has failed after a reasonable
period of time to assume such defense and to employ counsel or (iii) in such
action there is, in the reasonable opinion of counsel, a material conflict on
any material issue between the position of the Indemnifying Party and the
position of such Indemnified Party, in which case the Indemnifying Party shall
be responsible for the reasonable fees and expenses of no more than one such
separate counsel for the Indemnified Party. In connection with any such third
party Action, Purchasers and the Company shall cooperate with each other and
provide each other with access to relevant books and records in their
possession. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, which shall not be unreasonably withheld, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened Action in respect of which any Indemnified Party is or could have
been a party and indemnity was or could have been sought hereunder by such
Indemnified Party, unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Action. Further, no Indemnified Party
seeking indemnification hereunder will, without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Action. The Indemnifying Party shall not be liable for settlement
of any Action effected without its written consent.

 

ARTICLE V

ADDITIONAL AGREEMENTS BY THE PARTIES

 

5.1           Registration Rights

 

Each Purchaser and the Company agree that the Purchasers shall be entitled to
the registration rights with respect to the shares of Common Stock which may be
issued pursuant to the terms of the Convertible Notes and Series A Warrants as
set forth in this Section 5.1

 

(a)          Definition of Registrable Securities. As used in this Section 5.1,
the term “Registrable Security” means (i) each of the Conversion Shares and
Warrant Shares issued under this Subscription Agreement, (ii) any shares of
Common Stock issuable by the Company as Conversion Securities in the event the
Convertible Notes and converted into Conversion Securities in the Next
Financing, and (iii) any additional shares of Common Stock issued upon any stock
split or stock dividend in respect thereof; provided, however, that with respect
to any particular Registrable Security, such security shall cease to be a
Registrable Security when, as of the date of determination; (A) it has been and
remains effectively registered under the Securities Act and disposed of pursuant
thereto; (B) in the opinion of counsel to the Company, registration under the
Securities Act is no longer required for subsequent public distribution of such
security pursuant to Rule 144 promulgated under the Securities Act, or
otherwise; or (C) it has ceased to be outstanding. The term “Registrable
Securities” means any and all of the securities falling within the foregoing
definition of “Registrable Security.” In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the
definition of “Registrable Security” as is appropriate to prevent any dilution
or increase of the rights granted pursuant to this Clause (a) as determined in
good faith by the Board of Directors.

 

(b)          Registration by the Company. Commencing on the Closing date and for
a period of three years thereafter, in the event that the Company intends to
file a registration statement with the Securities and Exchange Commission under
the Securities Act, other than registration statement on Form S-4 or S-8, or
successor forms thereto, and registration statements filed but not effective
prior to the termination of this Offering, to register for sale any of its
shares of Common Stock, the Company will include for resale under the Securities
Act in the registration statement the Registrable Securities of the Holder in
accordance with this Section 5.1. The Company shall advise the Holder of the
Registrable Securities (such persons being collectively referred to herein as
“Holders”) by written notice at least 20 days prior to the filing by the Company
with the Securities and Exchange Commission of any other registration statement
under the Act covering shares of Common Stock of the Company, except on Forms
S-4 or S-8 (or similar successor form) or registration statements filed but not
effective prior to the termination of this Offering, and upon the request of any
such Holder within ten days after the date of such notice, include in any such
registration statement such information as may be required to permit a public
offering of the Holder’s Registrable Securities. Such Holders shall furnish
information and indemnification as set forth in elsewhere in this Section 5.1.
The Company may withdraw the registration at any time. Notwithstanding the
foregoing, if the registration statement filed by the Company is pursuant to an
underwritten offering of securities sold by the Company or on its behalf:

 

25

 

 

(A)         if the underwriter determines in good faith that marketing factors
require the exclusion of some or all of the Registrable Securities, then the
Holders may include in the registration statement no more than the maximum
amount, if any, of such Registrable Securities that the underwriter believes
will not jeopardize the success of the offering (the securities so included to
be apportioned pro rata among the Holders according to the total amount of
securities requested to be included therein owned by the Holders or in such
other proportions as shall mutually be agreed upon by such parties). The
Holders’ right to have Registrable Securities included in the first registration
statement filed by the Company shall be deferred to the second registration
statement filed by the Company, which deferral may be continued to the third or
subsequent registration statement so long as the registration statements are
pursuant to underwritten offerings and the underwriter determines in good faith
that marketing factors require exclusion of some or all of the Registrable
Securities held by the Holders; and

 

(B)         each Holder of Registrable Securities shall enter into an
underwriting agreement in customary form with the underwriter and provide such
information regarding Holder that the underwriter shall reasonably request in
connection with the preparation of the prospectus describing such offering,
including completion of FINRA Questionnaires.

 

(c)          Covenants with Respect to Registration. In connection with the
registration in which the Registrable Securities are included, the Company
covenants and agrees as follows:

 

(A)         The Company shall use commercially reasonable efforts to have the
registration statement declared effective as soon as possible after filing, and
shall furnish each Holder of Registrable Securities such number of prospectuses
as shall reasonably be requested. In addition, the Company shall file such
amendments as may be required from time to time, in order to keep any
registration statement filed under this section effective as provided herein.
The Company shall use commercially reasonable efforts to maintain the
effectiveness of the registration statement filed by the Company hereunder until
the date that the Registrable Securities may be sold without volume limitation
under SEC Rule 144.

 

(B)         The Company shall pay all costs (excluding fees and expenses of
Holder(s) counsel and any underwriting or selling commissions), fees and
expenses in connection with the registration statement filed pursuant hereto
including, without limitation, the Company’s legal and accounting fees, printing
expenses, blue sky fees and expenses.

 

(C)         The Company will take all necessary action which may be required in
qualifying or registering the Registrable Securities included in the
registration statement, for offering and sale under the securities or blue sky
laws of such states as reasonably are requested by the Holder(s), provided that
the Company shall not be obligated to execute or file any general consent to
service of process or to qualify as a foreign corporation to do business under
the laws of any such jurisdiction.

 

(D)         The Company shall indemnify each Holder of Registrable Securities to
be sold pursuant to the registration statement and each person, if any, who
controls such Holder within the meaning of Section 15 of the Act or Section
20(a) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
against all loss, claim, damage, expense or liability (including reasonable
expenses reasonably incurred in investigating, preparing or defending against
any claim) to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, arising from such registration statement, except to
the extent arising under paragraph (E) below.

 

26

 

 

(E)         Each Holder of Registrable Securities to be sold pursuant to a
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and any
underwriter, and each person, if any, who controls the Company or such
underwriter within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all loss, claim, damage or reasonable expense or liability
(including expenses reasonably incurred in investigating, preparing or defending
against any claim) to which they may become subject under the Securities Act,
the Exchange Act or otherwise, arising (I) from information furnished by or on
behalf of such Holder, or their successors or assigns, for inclusion in such
registration statement, or (II) as a result of use by the Holder of a
registration statement that the Holder was advised to discontinue; provided,
however, that in no event shall any indemnity hereunder exceed the net proceeds
from the offering received by such Holder.

 

(F)          The foregoing registration rights shall be contingent on the
Holders furnishing the Company with such appropriate information (relating to
the intended means of distribution of the Registrable Securities of such
Holders) as the Company shall reasonably request.

 

ARTICLE VI

MISCELLANEOUS

 

6.1          Representations. No investigation made by or on behalf of either
party shall affect the representations and warranties made pursuant to this
Subscription Agreement. No party makes any additional or implied representations
other than those set forth herein.

 

6.2          Expenses. Each party hereto shall bear and pay all costs and
expenses incurred by it in connection with the transactions contemplated hereby,
including fees and expenses of its own brokers, finders, financial consultants,
accountants and counsel.

 

6.3          Entire Agreement. This Subscription Agreement, including the
Exhibits, contains the entire agreement and understanding of the parties with
respect to its subject matter. This Subscription Agreement supersedes all prior
arrangements and understandings between the parties, either written or oral,
with respect to its subject matter.

 

6.4          Binding Effect of Subscription. The Purchaser hereby acknowledges
and agrees, subject to any applicable state securities laws that the
subscription and application hereunder are irrevocable, that the Purchaser is
not entitled to cancel, terminate or revoke this Subscription Agreement and that
this Subscription Agreement shall survive the death or disability of the
Purchaser and shall be binding upon and inure to the benefit of the Purchaser
and his heirs, executors, administrators, successors, legal representatives, and
assigns. If the Purchaser is more than one person, the obligations of the
Purchaser hereunder shall be joint and several, and the agreements,
representations, warranties, and acknowledgments herein contained shall be
deemed to be made by and be binding upon each such person and his heirs,
executors, administrators, successors, legal representatives, and assigns.

 

6.5          Captions. The table of contents and captions contained in this
Subscription Agreement are for reference purposes only and are not part of this
Subscription Agreement.

 

6.6           Amendments; Waivers. No provision of this Subscription Agreement
may be waived or amended except in a written instrument signed by the Company
and the Purchasers holding a majority of the Convertible Notes. No waiver of any
default with respect to any provision, condition or requirement of this
Subscription Agreement shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

27

 

 

6.7           Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, or by facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, and (iii) if delivered by facsimile, upon electric
confirmation of receipt and will be delivered and addressed as follows: (A) if
to the Company, to the Company’s executive office as set forth on the cover of
this Subscription Agreement and (b) if to a Subscriber, to the address given by
the Subscriber on the signature page to this Subscription Agreement, or such
other address as may be given in writing by the Subscriber to the Company.

 

6.8           Execution. This Subscription Agreement may be executed through the
use of separate signature pages or in any number of counterparts, and each of
such counterparts shall, or all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart.

 

6.9           Severability; Assignment. Each provision of this Subscription
Agreement is intended to be severable from every other provisions, and the
invalidity or illegality of any portion hereof, shall not affect the validity or
legality of the remainder hereof. This Subscription Agreement is not
transferable or assignable by the Purchaser except as may be provided herein.
This Subscription Agreement shall be binding upon and inure to the benefit of
the Company, the Purchasers and their respective successors and permitted
assigns.

 

6.10         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Pennsylvania, without regard to the principles of conflicts of law thereof.
Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the state and federal courts
sitting in the State of Pennsylvania (the “Pennsylvania Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
Pennsylvania Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any Pennsylvania Court, or that such proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

 

Signature pages to Subscription Agreement Follows

 

28

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Subscription
Agreement to be executed by their signature as natural persons or by individuals
by their duly authorized officers as of the __ day of ____________, 201_.

 

THE COMPANY:       SKINNY NUTRITIONAL CORP.:         Michael Salaman   Chief
Executive Officer  

 

29

 

 

EXECUTION BY AN INDIVIDUAL

(Not applicable to entities)

 

IF YOU ARE PURCHASING SECURITIES WITH YOUR SPOUSE, YOU MUST BOTH SIGN THIS
SIGNATURE PAGE.

 

PLEASE INDICATE DESIRED TYPE OF OWNERSHIP OF UNITS:

 

¨          Individual

 

¨          Joint Tenants (rights of survivorship)

 

¨          Tenants in Common (no rights of survivorship)

 

I represent that the foregoing information is true and correct.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.

 

Dated: __________________ ___, 2011

 

Subscription Amount (Principal Amount of Convertible Notes purchased):
$_____________

 

Number of Series A Warrants to be issued: _______________

 

      (Name of Subscriber - Please Print)           (Signature)           (Name
of co- Subscriber - Please Print)           (Signature of Co- Subscriber)

 

Exact name Units are to be issued under:       Address for Delivery of
Certificates   (if not the same as in Questionnaire):              

 

30

 

 

PARTNERSHIP SIGNATURE PAGE

 

The undersigned PARTNERSHIP hereby represents and warrants that the person
signing this Subscription Agreement on behalf of the PARTNERSHIP is a general
partner of the PARTNERSHIP, has been duly authorized by the PARTNERSHIP to
acquire the Units and sign this Subscription Agreement on behalf of the
PARTNERSHIP and, further, that the undersigned PARTNERSHIP has all requisite
authority to purchase such Units and enter into the Subscription Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.

 

Dated: __________________ _____, 2011

 

Subscription Amount (Principal Amount of Convertible Notes purchased):
$_____________

 

Number of Series A Warrants to be issued: _______________

 

      Name of Partnership   (Please Type or Print)         By:      (Signature)

 

  Name:     (Please Type or Print)

 

  Title:     (Please Type or Print)

 

Exact name Units are to be issued under:       Address for Delivery of
Certificates   (if not the same as in Questionnaire):              

 

31

 

 

CORPORATION/LIMITED LIABILITY COMPANY SIGNATURE PAGE

 

The undersigned CORPORATION or LIMITED LIABILITY COMPANY hereby represents and
warrants that the person signing this Subscription Agreement on behalf of the
CORPORATION or LIMITED LIABILITY COMPANY has been duly authorized by all
requisite action on the part of the CORPORATION or LIMITED LIABILITY COMPANY to
acquire the Units and sign this Subscription Agreement on behalf of the
CORPORATION or LIMITED LIABILITY COMPANY and, further, that the undersigned
CORPORATION or LIMITED LIABILITY COMPANY has all requisite authority to purchase
the Units and enter into this Subscription Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.

 

Dated: __________________ _____, 2011

 

Subscription Amount (Principal Amount of Convertible Notes purchased):
$_____________

 

Number of Series A Warrants to be issued: _______________

 

      Name of Corporation   Or Limited Liability Company   (Please Type or
Print)         By:     Signature

 

  Name:     (Please Type or Print)

 

  Title:     (Please Type or Print)

 

Exact name Units are to be issued under:       Address for Delivery of
Certificates   (if not the same as in Questionnaire):              

 

32

 

 

TRUST/RETIREMENT PLAN SIGNATURE PAGE

 

The undersigned TRUST or RETIREMENT PLAN hereby represents and warrants that the
persons signing this Subscription Agreement on behalf of the TRUST or RETIREMENT
PLAN are duly authorized to acquire the Units and sign this Subscription
Agreement on behalf of the TRUST or RETIREMENT PLAN and, further, that the
undersigned TRUST or RETIREMENT PLAN has all requisite authority to purchase
such Units and enter into the Subscription Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.

 

Dated: __________________ _____, 2011

 

Subscription Amount (Principal Amount of Convertible Notes purchased):
$_____________

 

Number of Series A Warrants to be issued: _______________

 

      Title of Trust or Retirement Plan   (Please Type or Print)

 

  By:       Signature of Trustee or     Authorized Signatory

 

  Name of Trustee:       (Please Type or Print)

 

  By:       Signature of Co-Trustee if applicable

 

  Name of Co-Trustee:       (Please Type or Print)

 

Exact name Units are to be issued under:       Address for Delivery of
Certificates   (if not the same as in Questionnaire):              

 

33

 